Citation Nr: 1731084	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  16-12 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Whether the character of the Veteran's service is a bar to Department of Veterans Affairs benefits.  


REPRESENTATION

Veteran represented by:	Robert. R. Davis, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to July 1972, including combat service in the Republic of Vietnam from October 1969 to May 1971, and his decorations include the Army Commendation Medal with "V" Device and two Oak Leaf Clusters,.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in April 2012, the Veteran sought service connection for service connection for ischemic heart disease, posttraumatic stress disorder (PTSD), sleep apnea, white blood cell disease, larynx cancer, lymphatic cancer, and cancer of the head and neck/throat.  Inasmuch as the decision below grants the entitlement sought, these matters should be returned to the Agency of Original Jurisdiction (AOJ) for original consideration and adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1969 to July 1972, with service in Vietnam from October 1969 to May 1971, and his DD Form 214 issued in July 1972 reflects that he was discharged under conditions other than honorable.  

2.  The Veteran's character of discharge was upgraded in January 2017 by the Army Board for Correction of Military Records to under honorable conditions, general; a second DD Form 214 issued in March 2017 shows that his discharge was Under Honorable Conditions (General).

3.  The Veteran went absent without leave (AWOL) from September 1971 to June 1972, for a total of 283 days.  

4.  Prior to, during, and for the first several months following his return from his tour of duty in Vietnam, the Veteran's active duty service was honest, faithful, meritorious, and of benefit to the Nation.  

5.  Given the hardships caused by the Veteran's overseas combat service, as reflected in his Army Commendation Medal with "V" Device and two Oak Leaf Clusters, there are compelling circumstances warranting the Veteran's period that he went AWOL.  


CONCLUSION OF LAW

The character of the Veteran's discharge from military service for the period from May 1969 to July 1972 is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2016).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days.  

Notably, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits unless "there are compelling circumstances to warrant the prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6). 

Under 38 C.F.R. § 3.12(c)(6)(i-ii), the following factors are considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: (i) Length and character of service exclusive of the period of prolonged AWOL; and (ii) Reasons for going AWOL.

Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious, and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).

Reasons for going AWOL that are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL are evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration is given to how the situation appeared to the person and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  38 C.F.R. § 3.12(c)(6)(ii).  

Here, in April 2012, the Veteran sought service connection for service connection for ischemic heart disease, posttraumatic stress disorder (PTSD), sleep apnea, white blood cell disease, larynx cancer, lymphatic cancer, and cancer of the head and neck/throat.  An October 2013 administrative decision found his service dishonorable for VA benefits purposes and the Veteran appealed this decision.  In January 2017, the Army Board for Correction of Military Records upgraded the Veteran's character of discharge to "general, under honorable conditions."  The "under honorable conditions" discharged upgraded by the Army Board for Correction of Military Records is binding on VA.  38 C.F.R. § 3.12(a).  Therefore, the remaining issue for consideration herein is whether the Veteran's AWOL status for a continuous period of at least 180 days bars him from benefits.  See 38 C.F.R. § 3.12(c)(6).  

The Veteran asserts that there were compelling circumstances to warrant his prolonged unauthorized absence.  Specifically, he contends that his combat exposure in Vietnam introduced him to drugs and drinking, and impaired his mental health.  Moreover, he contends that he was not provided mental health medical aid as requested, including from his commanding officer, and that he was unable to cope with his life after returning from Vietnam.  Thus, he contends that his service should not be characterized as dishonorable under 38 C.F.R. § 3.12(c)(6).  

Based on a longitudinal review of the record, the Board concludes that there were compelling circumstances to justify the Veteran's extended AWOL status.  The Veteran's DD Form 214 shows that his military occupational specialty was light weapons infantry.  Moreover, he had documented service in Vietnam from October 1969 to May 1971.  His decorations include the Army Commendation Medal with "V" Device and two Oak Leaf Clusters, denoting heroism or valor in combat on at least three occasions.  Prior to his service in Vietnam, an April 1970 DA Form 3072 listed conduct and efficiency ratings since the Veteran's entrance into service to April 1970 were excellent.  In addition, a July 2014 letter from a VA doctor indicated the Veteran has been diagnosed with PTSD.  

Under the circumstances, the evidence establishes compelling circumstances to justify the Veteran's extended period of AWOL status in excess of 180 days.  It is shown that the Veteran's service exclusive of the period of prolonged AWOL was generally of such quality and length that it can be characterized as honest, faithful and meritorious, and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  It is clear that the Veteran was exposed to combat during his service in Vietnam, service that lasted approximately 19 months.  Moreover, he reported that various psychiatric symptomatology, including nightmares, began during his service in Vietnam, and he has recently been diagnosed with PTSD.  Accordingly, the character of the Veteran's discharge from military service for the period from May 1969 to July 1972 is not a bar to VA benefits.  


ORDER

The character of the Veteran's discharge for his period of service from May 1969 to July 1972 is not a bar to VA benefits; the appeal is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


